

116 HR 5260 IH: Promoting Research and Observations of Space Weather to Improve the Forecasting of Tomorrow Act
U.S. House of Representatives
2019-11-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5260IN THE HOUSE OF REPRESENTATIVESNovember 22, 2019Mr. Perlmutter (for himself, Mr. Brooks of Alabama, and Ms. Johnson of Texas) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committees on Armed Services, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve understanding and forecasting of space weather, and for other purposes.
	
 1.Short titleThis Act may be cited as the Promoting Research and Observations of Space Weather to Improve the Forecasting of Tomorrow Act or the PROSWIFT Act. 2.Space weather (a)PolicyIt shall be the policy of the United States to prepare and protect against the social and economic impacts of space weather phenomena by supporting actions to improve space weather forecasts and predictions including: sustaining and enhancing critical observations, identifying research needs and promoting opportunities for research to operations and operations to research collaborations both within and outside of the Federal Government, advancing space weather models, engaging with all sectors of the space weather community including academia and the commercial sector, and understanding the needs of space weather end users.
 (b)Amendment to title 51, United States CodeSubtitle VI of title 51, United States Code, is amended by adding after chapter 605 the following:  606Space Weather  60601. Space weather. 60602. Integrated strategy. 60603. Sustaining and advancing critical space weather observations. 60604. Research activities. 60605. Space weather data. 60606. Space weather knowledge transfer and information exchange. 60607. Space weather benchmarks.  60601.Space weather (a)Findings (1)Space weatherCongress makes the following findings with respect to space weather:
 (A)Space weather phenomena pose a significant threat to ground-based and space-based critical infrastructure, modern technological systems, and humans working in space.
 (B)The effects of severe space weather on the electric power grid, satellites and satellite communications and information, aviation operations, astronauts living and working in space, and space-based position, navigation, and timing systems could have significant societal, economic, national security, and health impacts.
 (C)Space-based and ground-based observations provide crucial data necessary to understand, forecast, and prepare for space weather events.
 (D)Clear roles and accountability of Federal departments and agencies are critical for efficient and effective response to threats posed by space weather.
 (E)Space weather observation and forecasting are essential for the success of human and robotic space exploration.
 (F)In October 2015, the National Science and Technology Council published a National Space Weather Strategy and a National Space Weather Action Plan seeking to integrate national space weather efforts and add new capabilities to meet increasing demand for space weather information.
 (G)In March 2019, the National Science and Technology Council published an updated National Space Weather Strategy and Action Plan to enhance the preparedness and resilience of the United States to space weather.
 (2)Role of Federal agenciesCongress makes the following findings with respect to the role of Federal agencies on space weather:
 (A)The National Oceanic and Atmospheric Administration provides operational space weather monitoring and forecasting for civil applications, maintains ground-based and space-based assets to provide observations needed for space weather forecasting, prediction, and warnings, provides research to support operational responsibilities, and develops requirements for space weather forecasting technologies and science.
 (B)The Department of Defense provides operational space weather research, monitoring, and forecasting for the department’s unique missions and applications.
 (C)The National Aeronautics and Space Administration provides increased understanding of the fundamental physics of the Sun-Earth system through basic research, space-based observations and modeling, developing new space-based technologies and missions, and monitoring of space weather for the National Aeronautics and Space Administration’s space missions.
 (D)The National Science Foundation provides increased understanding of the Sun-Earth system through ground-based measurements, technologies, and modeling.
 (E)The Department of the Interior collects, distributes, and archives operational ground-based magnetometer data in the United States and its territories, works with the international community to improve global geophysical monitoring, and develops crustal conductivity models to assess and mitigate risks from space weather induced electric ground currents.
 (F)The Federal Aviation Administration provides operational requirements for space weather services in support of aviation and for coordination of these requirements with the International Civil Aviation Organization, and integrates space weather data and products into the Next Generation Air Transportation System.
 (b)Space weather disturbance definedIn this chapter, the term space weather disturbance includes geo-electric fields, ionizing radiation, ionospheric disturbances, solar radio bursts, and upper atmosphere expansion.
 (c)Coordination by Office of Science and Technology PolicyThe Director of the Office of Science and Technology Policy shall— (1)coordinate the development and implementation of Federal Government activities conducted with respect to space weather to improve the ability of the United States to prepare for, avoid, mitigate, respond to, and recover from potentially devastating impacts of space weather; and
 (2)coordinate the activities of the interagency working group on space weather established under subsection (d).
 (d)Space weather interagency working groupThe National Science and Technology Council shall establish an interagency working group on space weather (referred to in this section as the interagency working group) to lead executive branch actions that improve the understanding of and preparation for space weather phenomena, and coordination of Federal space weather activities.
 (1)MembershipThe following entities shall be members of the interagency working group: (A)The National Oceanic and Atmospheric Administration.
 (B)The National Aeronautics and Space Administration. (C)The National Science Foundation.
 (D)The Department of Defense. (E)The Department of the Interior.
 (F)Such other Federal Agencies as the Director of the Office of Science and Technology Policy deems appropriate.
 (2)Interagency agreementsThe members of the interagency working group may enter into one or more interagency agreements providing for cooperation and collaboration in the development of space weather spacecraft, instruments, technologies, and research to operations and operations to research in accordance with this chapter.
 (3)International, academic community, and commercial sector collaborationEach Federal agency participating in the space weather interagency working group established under this subsection shall, to the extent practicable, increase engagement and cooperation with the international community, academic community, and commercial space weather sector on the observational infrastructure, data, and scientific research necessary to advance the monitoring, forecasting and prediction of and preparation and protection from space weather phenomena.
								(e)Space Weather Advisory Group
 (1)EstablishmentNot later than 6 months after the date of the enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration, in consultation with other relevant Federal agencies, shall establish a space weather advisory group (in this chapter referred to as the advisory group) for the purposes of receiving advice from the academic community, the commercial space weather sector, and space weather end users that informs the interests and work of the interagency working group.
 (A)CompositionThe advisory group shall be composed of not more than 15 members appointed by the interagency working group, of whom—
 (i)5 members shall be representatives of the academic community; (ii)5 members shall be representatives of the commercial space weather sector; and
 (iii)5 members shall be nongovernmental representatives of the space weather end user community. (B)ChairNot later than 30 days after the date on which the last member of the advisory group is appointed under paragraph (2), the Administrator of the National Oceanic and Atmospheric Administration shall appoint 1 member as the Chair of the advisory group.
 (C)TermsThe length of the term of each member of the advisory group shall be 3 years beginning on the date on which the member is appointed.
									(D)Term limits
 (i)In generalA member of the advisory group may not serve on the advisory group for more than 2 consecutive terms.
 (ii)ChairA member of the advisory group may not serve as the Chair of the advisory group for more than 2 terms, regardless of whether the terms are consecutive.
 (2)DutiesThe advisory group shall advise the interagency working group on the following: (A)Facilitating advances in the space weather enterprise of the United States.
 (B)Improving the ability of the United States to prepare for, mitigate, respond to, and recover from space weather events.
 (C)Enabling the coordination and facilitation of research-to-operations and operations-to-research, as described in section 60604(d).
 (D)Developing and implementing the integrated strategy under section 60602 including subsequent updates and reevaluations.
									(3)User survey
 (A)In generalNot later than 6 months after the establishment of the advisory group, the advisory group shall conduct a comprehensive survey of the needs of users of space weather products to identify the space weather research, observations, forecasting, prediction, and modeling advances required to improve space weather products.
 (B)Survey considerationsThe survey conducted under subparagraph (A) shall— (i)assess the adequacy of current Federal Government goals for lead time, accuracy, coverage, timeliness, data rate, and data quality for space weather observations and forecasting;
 (ii)identify options and methods to, in consultation with the academic community and the commercial space weather sector, improve upon the advancement of the goals described in clause (i);
 (iii)identify opportunities for collection of new data to address the needs of the space weather user community;
 (iv)identify methods to increase coordination of space weather research-to-operations and operations-to-research;
 (v)identify opportunities for new technologies, research, and instrumentation to aid in research, understanding, monitoring, modeling, prediction, forecasting, and warning of space weather; and
 (vi)identify methods and technologies to improve preparedness for potential space weather phenomena. (C)Coordination with agenciesIn carrying out the requirements of this subsection, the advisory group shall communicate and coordinate with the interagency working group to ensure the needs of the governmental space weather user community are adequately and appropriately identified by the survey under subparagraph (A).
 (D)Briefing to CongressNot later than 1 year after the date of enactment of this Act, the advisory group shall provide to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing on the survey results.
 (E)PublicationWithin 30 days of the briefing to Congress, the advisory group shall make the results of the comprehensive survey conducted under subparagraph (A) publicly available.
 (F)ReevaluationThe advisory group shall review and assess the comprehensive survey not less than every 3 years and update, resubmit, and republish the survey in accordance with the requirements of subparagraph (D) and (E).
 (4)Federal Advisory Committee ActSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory group.
								60602.Integrated strategy
 (a)In generalThe Director of the Office of Science and Technology Policy, in collaboration with the interagency working group and upon the advice of the advisory group, shall develop a strategy for coordinated observation of space weather among members of the interagency working group (in this chapter, referred to as the integrated strategy). The integrated strategy shall identify—
 (1)observations and measurements that must be sustained beyond the lifetime of current ground-based and space-based assets, as described in section 60603 of this Act that are essential for space weather research, models, forecasting, and prediction;
 (2)new observations and measurements that may significantly improve space weather forecasting and prediction; and
 (3)plans for follow-on space-based observations under section 60603(g). (b)ConsiderationsIn developing the integrated strategy in subsection (a), the Director of the Office of Science and Technology Policy shall consider, as appropriate the following:
 (1)Potential contributions of commercial solutions, prize authority, academic and international partnerships, microsatellites, small satellite options, ground-based instruments, and hosted payloads for observations identified in section 60602(a)(2).
 (2)Work conducted before the date of the enactment of this Act by the National Science and Technology Council with respect to space weather.
 (3)The user survey from section 60601(e). (4)Any relevant recommendations from the most recent National Research Council’s Decadal Strategy for Solar and Space Physics (Heliophysics).
								(c)Review of Integrated Strategy
 (1)ReviewThe Administrator of the National Aeronautics and Space Administration and the Administrator of the National Oceanic and Atmospheric Administration, in consultation with Federal agencies participating in the interagency working group, shall enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to review the integrated strategy developed in this section.
 (2)ConsiderationsThe review from paragraph (1) shall also consider the current state, capability, and feasibility of the commercial space weather sector to provide new and supplemental observations and measurements that may significantly improve space weather forecasting and prediction.
 (3)TransmittalThe Director of the Office of Science and Technology Policy and the Administrator of the National Aeronautics and Space Administration and the Administrator of the National Oceanic and Atmospheric Administration shall transmit the Integrated Strategy and the results of the review required under paragraph (1) to the Committee on Science, Space, and Technology in the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than 18 months from the enactment of this Act. The Integrated Strategy and its review shall be made publicly available within 30 days of submittal to Congress.
 (d)Implementation planNot later than 6 months after delivery of the review of the Integrated Strategy in subsection (c), the interagency working group shall develop a plan to implement the Integrated Strategy, including an estimate of the cost and schedule required for implementation.
 (e)ReevaluationThe Director, in collaboration with the interagency working group, shall update the integrated strategy not later than six months after the reevaluation of the user survey from section 60601(e)(2)(E) in accordance with the requirements of subsections (a) through (d).
							60603.Sustaining and advancing critical space weather observations
 (a)PolicyIt is the policy of the United States to— (1)establish and sustain a baseline capability for space weather observations and to make such observations and data publicly available; and
 (2)obtain enhanced space weather observations, as practicable, to advance forecasting and prediction capability, as informed by the Integrated Strategy in section 60602.
								(b)Sustaining baseline space-Based observational capabilities
 (1)The Administrator of the National Aeronautics and Space Administration shall, in cooperation with the European Space Agency and other international and interagency partners, maintain operations of the Solar and Heliospheric Observatory/Large Angle and Spectrometric Coronagraph (referred to in this section as SOHO/LASCO) for as long as the satellite continues to deliver quality observations.
 (2)The Administrator of the National Aeronautics and Space Administration shall prioritize the reception of SOHO/LASCO data.
 (3)The Administrator of the National Oceanic and Atmospheric Administration shall maintain current space-based observational assets including but not limited to the Geostationary Operational Environmental Satellites (referred to in this section as GOES) system, and the Deep Space Climate Observatory (referred to in this section as DSCOVR).
 (c)Back-Up space-Based observational capabilityThe Administrators of the National Oceanic and Atmospheric Administration and the National Aeronautics and Space Administration, in coordination with the Secretary of Defense, shall work with Federal and international partners in order to secure reliable backup capability for near real-time coronal mass ejection imagery, solar wind, solar imaging, coronal imagery, and other relevant observations required to provide space weather forecasts.
 (d)Sustaining ground-Based observational capabilityThe Director of the National Science Foundation, the Director of the United States Geological Survey, the Secretary of the Air Force, and, where practicable in support of the Air Force, the Secretary of the Navy shall each—
 (1)maintain and improve ground-based observations of the Sun to help meet the needs identified in the User Survey from section 60601(e)(3); and
 (2)continue to provide space weather data through ground-based facilities, including radars, lidars, magnetometers, radio receivers, aurora and airglow imagers, spectrometers, interferometers, and solar observatories.
 (e)ConsiderationsIn implementing subsections (b), (c), and (d), the Administrators of the National Aeronautics and Space Administration and the National Oceanic and Atmospheric Administration, the Directors of the National Science Foundation and United States Geological Survey, and the Secretaries of the Air Force and the Navy shall prioritize cost-effective and reliable solutions.
 (f)Ground-Based observational dataThe Director of the National Science Foundation shall— (1)make available to the public key data streams from the platforms facilities described in subsection (e) for research and to the support of space weather model development;
 (2)develop experimental models for scientific purposes; and (3)support the transition of the experimental models to operations where appropriate.
 (g)Enhanced space-Based observationsThe Administrator of the National Oceanic and Atmospheric Administration, in coordination with the Secretary of Defense, should develop options to build and deploy space-based observational capabilities that may improve space weather measurements and observations. These supplemental observational capabilities could include commercial solutions, prize authority, academic partnerships, microsatellites, ground-based instruments, and opportunities to deploy the instrument or instruments as a secondary payload on an upcoming planned launch.
							60604.Research activities
 (a)Basic researchThe Director of the National Science Foundation, the Administrator of the National Aeronautics and Space Administration, and the Secretary of Defense, shall—
 (1)continue to carry out basic research on heliophysics, geospace science, and space weather; and (2)support competitive, peer-reviewed proposals for conducting research, advancing modeling, and monitoring of space weather and its impacts, including the science goals outlined in decadal surveys in solar and space physics conducted by the National Academies of Sciences, Engineering, and Medicine.
								(b)Multidisciplinary research
 (1)FindingsCongress finds that the multidisciplinary nature of solar and space physics creates funding challenges that require coordination across scientific disciplines and Federal agencies.
 (2)Sense of CongressIt is the sense of Congress that science centers could coordinate multidisciplinary solar and space physics research. The Administrator of the National Aeronautics and Space Administration and Director of the National Science Foundation should support competitively awarded grants for multidisciplinary science centers that advance solar and space physics research including research to operations and operations to research processes.
 (3)Multidisciplinary researchThe Director of the National Science Foundation, the Administrator of the National Oceanic and Atmospheric Administration, and the Administrator of the National Aeronautics and Space Administration, shall each pursue multidisciplinary research in subjects that further the understanding of solar physics, space physics, and space weather.
 (c)Science missionsThe Administrator of the National Aeronautics and Space Administration should implement missions that meet the science objectives identified in solar and space physics decadal surveys conducted by the National Academies of Sciences, Engineering, and Medicine.
							(d)Research to-Operations; operations to-Research
 (1)In generalThe interagency working group shall, upon consideration of the advice of the advisory group, develop formal mechanisms to—
 (A)transition National Aeronautics and Space Administration, National Science Foundation, United States Geological Survey, and other relevant Federal agencies space weather research findings, models, and capabilities, as appropriate, to the National Oceanic and Atmospheric Administration and the Department of Defense;
 (B)enhance coordination between research modeling centers and forecasting centers; and (C)communicate National Oceanic and Atmospheric Administration and Department of Defense operational needs of space weather forecasters, as appropriate, to the National Aeronautics and Space Administration, the National Science Foundation and United States Geological Survey.
									60605.Space weather data
 (a)In generalThe Administrator of the National Aeronautics and Space Administration and the Director of the National Science Foundation shall continue to—
 (1)make space weather related data obtained for scientific research purposes available to space weather forecasters and operations centers; and
 (2)support model development and model applications to space weather forecasting. (b)ResearchThe Administrator of the National Oceanic and Atmospheric Administration shall make space weather related data obtained from operational forecasting available for research.
 60606.Space weather knowledge transfer and information exchangeThe Administrator of the National Oceanic and Atmospheric Administration, in collaboration with the Administrator of the National Aeronautics and Space Administration and the Director of the National Science Foundation, shall enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine to establish a Space Weather Government-Academic-Commercial Roundtable to facilitate communication and knowledge transfer among Government participants in the space weather interagency working group established under section 60601(d), the academic community, and the commercial space weather sector to—
 (1)facilitate advances in space weather prediction and forecasting; (2)increase coordination of space weather research-to-operations and operations-to-research; and
 (3)improve preparedness for potential space weather events. 60607.Space weather benchmarks (a)In generalThe space weather interagency working group established under section 60601(d) shall periodically review and update the benchmarks described in the report of the National Science and Technology Council entitled, Space Weather Phase 1 Benchmarks and dated June 2018, as necessary, based on—
 (1)any significant new data or advances in scientific understanding that become available; or (2)the evolving needs of entities impacted by space weather disturbances.
 (b)Technical and conforming amendmentSection 809 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18388) and the item relating to that section in the table of contents under section 1(b) of that Act (124 Stat. 2806) are repealed..
 (c)Technical and conforming amendmentThe table of chapters of title 51, United States Code, is amended by adding after the item relating to chapter 605 the following:
				
					
						606. Space Weather.
			